                '·'
'l?t' ..,   ,_,...,...

              AO 24:S'ifc'Rev. 02/08/20.19) Judgment in a Criminal Petty Case (Modified)'                                                              Page I of I   },J)
                                                      UNITED STATES DISTRICT COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                      v.                                       (For Offenses Committed On or After November I, 1987)


                                    Francisco Rosales-Fuentes                                  Case Number: 3:19-mj-24553

                                                                                              Danielle Renee Peay
                                                                                              Defendant's Attar ey


              REGISTRATION NO. 9193 0298                                                                                   Fil-ED
              THE DEFENDANT:                                                                                                 DEC O9 2019
               lZl pleaded guilty to count(s) 1 of Complaint
                •        was found guilty to count (s)                                               C;~~;i ~,'1-~J.~):•llCT
                                                                                                 SOUTH-R                     COURT
                                                                                                                  ' ,-,-~-:~-,  :-~-••11,

                         after a plea of not guilty.                                             BY                             DEPUTY
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
             Title & Section                         Nature of Offense                                                          Count Number(s)
             8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                1

                •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a t e v

                                             /[SJ_   TIME SERVED·                           • ________ days
                lZl Assessment: $10 WAIVED lZl Fine: WAIVED
                lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Monday, December 9, 2019
                                                                                            Date of Imposition of Sentence                     .



                                                                                            Hl1L«it::LOCK
                                                                                            UNITED STATES MAGISTRATE JUDGE


             Clerk's Office Copy                                                                                                          3:19-mj-24553
